Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	BITO-Langertechnik Bitmann GMBH (DE 20 2011 106 752) shows a brake caster with a brake mechanism that includes a shaft 104, a sloped guide 122, a roller, and a slider plate116 that slides on the shaft in response to the roller interacting with the slider plate as required by the independent claims.  However, the sloped guide does not constitute a guide plate having a roller and the slider plate does not have a slider plate trough and a slider plate peak that interact with the roller as required by independent claims 1 and 19 and the brake assembly does not provide a cyclic brake force in response to the axial movement of the slider plate as required by independent claim 14.  Furthermore, while Bolton et al. (US 4,000,796shows a brake caster that provided a cyclic brake force as required by independent claim 14, it does not do so in response to axial movement of a slider plate within a slider disc subassembly as required by independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A DEUBLE/Primary Examiner, Art Unit 3651